DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 2, 4, 6-14, 18-21, 25-28, 30, and 32-38 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 04/14/2021 are acknowledged.  Claims 18, 21, 34, and 38 remain withdrawn, as being drawn to an unelected invention or specie. Claims under consideration in the instant office action are claims 1, 2, 4, 6-14, 19, 20, 25-28, 30, 32, 33, and 35-37.
 Applicants' arguments, filed 04/14/2021, have been fully considered and they are deemed to be persuasive regarding Macao. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 6-12, 19, 20, 25-28, 30, 32, 33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Castro (In vitro and in vivo evaluation of anti-Trypanosoma cruzi activity of derivates of vitamin K, Sociedade Brasileira de Medicina Tropical, 2012, pg. 1) in view of Jakobsen (WO 2009/063044).
Rejection
Castro is drawn towards the activity of Vitamin K derivatives against Trypanosoma cruzi, the etiologic agent of Chagas disease (pg. 1).  Castro teaches that Vitamin K3 provided effective inhibition of T. cruzi, and discloses benznidazole as a standard treatment against T. cruzi (pg. 1).
Castro does not teach treating Chagas disease by orally administering ascorbic acid or further administering Vitamin C.  Castro does not teach the recited dosage forms and amounts.
Jakobsen is drawn towards the treatment of parasitic diseases by administering compositions comprising Vitamin K3 (see abstract).  Jakobsen teaches such compositions further comprising vitamins such as Vitamin C (claim 8; pg. 39, lines 4-11).  Jakobsen teaches such compositions in the form of tablets or capsules for oral administration (pg. 48, lines 8-10).   Jakobsen teaches a dosage amount of about 1.0 mg to about 1000 mg, which can be administered one to six times daily (pg. 49, lines 25-31).  Given that the molecular weight of Vitamin C is 176.12 g/mol and the molecular weight of Vitamin K3 is 172.18 g/mol, the dosage range for Vitamin C is about 5.68 x 10-6 mol to about 5.68 x 10-3 mol and about 5.81 x 10-6 mol to about 5.81 x 10-3 mol, which results in molar ratios of about 1:1022 to about 977:1.
It would have been obvious to one of ordinary skill in the art to the oral administration of ascorbic acid and in the recited dosage forms and amounts with Vitamin K3, as suggested by Jakobsen, and produce the instant invention.
prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	Therefore, it would have been prima facie obvious to combine Vitamin C and Vitamin K3 in a composition cojointly to treat Chagas’ disease.
One of ordinary skill in the art would have been motivated to do so since Jakobsen teaches that Vitamin C and Vitamin K3 can be formulated in the dosage form of tablets or capsules for oral administration, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation of wherein the capsule comprises about 500 mg of ascorbic acid, and about 5 mg of a quinone compound, wherein the molar ratio of the ascorbic acid to the quinone compound is ranging from about 50 to about 500, wherein the molar ratio of the ascorbic acid to the quinone compound is about 100, about 200, or about 400, wherein the ascorbic acid is administered in an amount ranging from about 500 mg to about 30,000 mg per day, and the quinone compound is administered in an amount ranging from about 3 mg to about 1,200 mg per day, wherein the ascorbic acid and the quinone compound are administered as one or more capsules, each comprising about 500 mg of sodium L-ascorbate and about 3 mg of sodium 1,2,3,4-tetrahydro-2-methyl-l,4-dioxo-2-naphthalenesulfonate, wherein the ascorbic acid and the quinone compound are administered as one or more capsules, each comprising about 1,000 mg of calcium L-ascorbate and about 10 mg of 2-methyl-1,4-naphthalenedione, Jakobsen teaches a dosage amount of about 1.0 mg to about 1000 mg, which can be administered one to six times daily (pg. 49, lines 25-31).  Given that the molecular weight of Vitamin C is 176.12 g/mol and the molecular weight of Vitamin K3 is 172.18 g/mol, the dosage range for Vitamin -6 mol to about 5.68 x 10-3 mol and about 5.81 x 10-6 mol to about 5.81 x 10-3 mol, which results in molar ratios of about 1:1022 to about 977:1.
Even though the range for dosages as taught by Jakobsen is not the same as the claimed dosages, Jakobsen does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosages is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage in order to increase the efficacy of the composition against Chagas disease.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
Response to Arguments
Applicant argues that JAKOBSEN only discloses Trypanosoma in a long laundry list of parasites running through more than 4 pages.  JAKOBSEN also fails to disclose a single biological data to demonstrate if vitamin K3 is effective in killing Trypanosoma, let alone the effectiveness of a vitamin C and K3 combination in treating, preventing, or alleviating Chagas disease.  The Examiner respectfully disagrees since Castro is drawn towards the activity of Vitamin K derivatives against Trypanosoma cruzi, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant also argues that the vitamin C/V 3 combinations in the instantly claimed methods are unexpectedly effective in inhibiting Trypanosoma cruzi.  The Examiner respectfully disagrees since although Applicant has demonstrated synergistic activity against Trypanosoma cruzi, such results are not commensurate in scope with the claims, specifically the amounts and ratios of the combinations in Example 1 (e.g. 0.61 mM VC + 1.90 μM VK.3, 0.20 mM VC + 0.35 μM VK.3, and 0.18 mM VC + 0.30 μM
VK.3).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Castro (In vitro and in vivo evaluation of anti-Trypanosoma cruzi activity of derivates of vitamin K, Sociedade Brasileira de Medicina Tropical, 2012, pg. 1), and Jakobsen (WO 2009/063044) as applied to claims 1, 2, 4, 6-12, 19, 20, 25-28, 30, 32, 33, and 35-37 above and further in view of Docampo (Enhancement of the cytotoxicity of crystal violet against Trypanosoma cruzi in the blood by ascorbate, Molecular Biochemical Parasitology, 1988, 27(2-3), pp. 241-247).
Rejection
The teachings of Castro and Jakobsen are presented above.
Castro and Jakobsen do not teach ascorbic acid in the form of sodium ascorbate for the treatment of Chagas disease.

It would have been obvious to one of ordinary skill in the art to administer ascorbic acid in the form of sodium ascorbate for the treatment of Chagas disease, as suggested by Docampo, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since formulating ascorbic acid in the form of sodium ascorbate is conventionally practiced in the treatment against Trypanosoma cruzi as taught by Docampo, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Response to Arguments
Applicant argues that DOCAMPO further discloses in Table I that ascorbate along had no cytotoxicity against Trypanosoma cruzi in blood.  The Examiner respectfully disagrees since Docampo is relied on for the teaching of ascorbic acid in the form of a sodium salt, and Castro teaches that Vitamin K3 provided effective inhibition of T. cruzi (pg. 1).

Conclusion
Claims 1, 2, 4, 6-14, 19, 20, 25-28, 30, 32, 33, and 35-37 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628          

/SAVITHA M RAO/Primary Examiner, Art Unit 1629